1   .




                 E              EY     GENERAL




                       February 5, 1962

Honorable R. L. Lattimore        Opinion No. ~~-1252
Criminal District Attorney
Hidalgo County                   Re:   Taxability of international
Edinburg, Texas                        bridge and adjacent build-
                                       ings owned by city outside
Dear Mr. Lattimore:                    its city limits.
     You have asked for an opinion on whether or not the
international bridge and adjacent buildings owned by the
City of McAllen are subject to ad valorem taxes levied by
the Hidalgo Independent School District.' You state that the
bridge is not located within the limits of the City of McAllen,
Texas, but is situated about 8 or 10 milesScuth of the city
limits. The bridge and the adjacent buildings were purchased
by the City of McAllen in April, 1960, from a private corpora-
tion. The City of McAllen issued revenue bonds to obtain
money to finance the purchase. The bridge is used by the
public in going to and from the Republic of Mexico.
        Your letter further states:
              "All of the revenue from the bridge
            in the form of tolls and also the revenue
            from the buildings in the form of rentals
            go into a bridge fund being administered
            by the Bridge Board of the City of McAllen,
            from which funds the revenue bonds are
            serviced. All money in this fund which
            is not required to service said revenue
            bonds, that is, the profits from the
            operation of the bridge and buildings,
            is then paid into the general fund of
            the city. The buildings involved here
            which are rented and upon which rentals
            are paid to the City of McAllen are rented
            by the following concerns:
               Offices for the Mexican side of bridge owners;
               Offices for the Orange Ball Bus Co.;
               Large Grocery Super Market;
               Te-Re-Ju Store;
               Two Custom Brokers Offices;
               Bridge Cafe;
               U.S. Labor Bracero Center;
               Pe-Mex (Mexican owned Oil Industry)."
Honorable R. L. Lattimore, Page 2      Opinion No. WW-1252


     In response to a telephone call from this office, you
have further stated that all of the above offices and business
establishments are located on the Texas side of the bridge, and
are within the Hidalgo Independent School District.
     Sec. 2, Art. VIII, of the Texas Constitution reads in
part as follows:
                   But the legislature may, by
          gen&.l'laws, exempt from taxation public
          property.used for public purposes;. . ,'
     Sec. 9, Art. XI, of'the Texas Constitution reads in part
as follows:
           "The property of counties, &ties and
         towns, owned and held only for public pur-
         poses, such as public buildings and sites
         therefor, fire engines and the furniture
         thereof, and all property used, or intended
         for extinguishing fires, public grounds and
         all other property devoted exclusively to
         the use and benefit of the public shall be
         exempt from forced sale and from taxation,
         . . . .I,
     Article 7150, V.C.S., reads in part as follows:
            "The following property shall be exempt
          from taxation, to-wit:
            11
             . . .
            "4. All property, whether real or personal,
          belonging exclusively to this State, or any
          political subdivision thereof,. . . .'
     Cities are political subdivisions of the State. While
Article 7150, V.C.S., purports to exempt all property belonging
to any political subdivision of the State, without any
restriction, Sec. 2, Art. VIII, Texas Constitution, requires
that it be "used for public purposes," and Sec. 9, Art. XI,
Texas Constitution, requires that the property of cities be
"held only for public purposes" and "devoted exclusively to
the use and benefit of the public" in order to be exempt from
taxation. In City of Abilene v. State, 113 S.W.2d 631 (Civ.
APP., 1938, error dism.) the Court held that Article 7150 was
inoperative insofar as 1; attempts to exempt all such property,
regardless of use, but i,svalid to the extent that the exemption
includes public property "used for public purposes."
.   -




Honorable R. L. Lattimore, Page 3       Opinion No. WW-1252


     In A. & M. Consolidated Independent School Dist. v.
City of Bryan, 143 Tex. 348 184 S W 2d 914 (1945) the school
district souaht to recover hd valokam taxes on rur:l electrifi-
cation lines owned by the City of Bryan and extending through
the school district. 'There were 35 miles of lines within the
City of Bryan and 280 miles of lines extended through rural
territory in three counties, and wholly outside the city. The
revenues received from tha operation of the lines were used
to maintain and operate ,the same, and to retire the obligation
to the Federal agency which constructed the lines. In effect,
the City was in the business of selling electrical energy and
lights to its own inhabitants, to one other nearby incorporated
city, and to citizans who lived in no city at all.
     The Supreme Court of Texas stated at page 915:
              "The property in question is owned by
            the City of Bryan, a municipal corporation,
            and is therefore public property. Is it used
            for public purposes? In datermining whether
            or not public property is used for a public
            purpose the test appears to be whether it is
            used primarily for the health, comfort, and
            welfare of the public. . .It is not assential
            that it be used for governmental purposes.
            . . .It is sufficient if it be property which
            all of the oublic has a right to use under




        At page 916 the Court said;
                     the particular location of the
            prop&    within the Stata has nothing to
            do with the right to tha exemption, nor
            does tha right to the exemption depend on
            residence of those of the public who enj~oy
            the use thereof. It is the fact that the
            proparty is owned by the public and is used
            for the welfare of the public of some portion
            of the State that entitles it to exemption."
            LEmphasis addedJ
                                                       .    1




Honorable R. L. Lattimore, Page 4      Opinion No. w-1252


     The property is owned by;the City,of,McAllen, a political
subdivision of the State. The fact that the property is located
outside the.City,of McAllen and that ~aotne.members
                                                  of the public
who use,the property are,not inhabitants of the city does not
destroy,the exempt status. There is only one question presented:
Is the property "used for a public purpose?" 2
     Undoubtedly, thenbridge itself meets all the requirements
fw exemption. With respect to the adjacentbuildings, we
will quote from Attorney General's Opinion No. 0-7360 (1946),
which states inpart:
           "The acquisition of the property For
         a city owned airporg within Everman
         Independent School District would not
         render the City of Fort Worth responsible
         for any portion of the 'schooldistrict
         indebtedness, save only to the extent
         that the property acquired might be subject
         to taxes if used by the City for other than
         public purposes."
     Opinion No. 0-2506 ~(1940)pertained to an independent school
district which had acquired by will a brick business building
and several residences being used for rent property. After the
school district acquired the buildings, it continued to rent
the same, using the rents and revenues received from such prop-
erty for school purposes only. The State, Caunty and City
sought to assess and collect taxes on the property. The opinion
stated:
            "It is elementary that the property
          concerned herein and owned by the Wolfe
          City Independent School District is public
          property. The property is not being. 'used
          for public purposes,' but on the contrary,
          is being used by private individuals for
          residential and business purposes."
     As stated in the Interpretive Commentary which follows
Sec. 9 of Article XI, in Vol. 2 of Vernon's Texas Constitution,
at page 692:
            "No court has ever developed a logically
          correct and completely.adequate definition
          of public purpose, largely~because~the
          concept is relative ip character, depending
          upon the social and economic'conditions
          prevailing at the time the courts are called
          upon to define public purpose in a given
          case."
.   -




Honorable R. L. Lattimore, Page 5        Opinion No. ~~-1252


     We hold, therefore, that the bridge is exempt from taxation
under the Texas Constitution. Some of the buildings are clearly
not being used forka public purpose; the grocery supermarket
being one obvious example. Due to the peculiar nature of the
bridge, same being an international bridge, connecting two
countries, the question of whether or not any particular one of
the remaining buildings is being used for a public purpose is one
of fact, which we are unable to determine. If the use to which
any particular building is being put is essential to the operation
of this type of bridge at this location, then such building is an
integral part of the bridge operation, is being used for a public
purpose, and is tax exempt. If it is not essential to the opera-
tion of this particular bridge, then it is subject to the tax.

                        SUMMARY
                 The international bridge belonging
            to the City of McAllen, Texas, is public
            property used for public purposes, and is
            exempt from ad valoretntaxes.
                 Whather or not the buildings adjacent
            to the international bridge, purchased by
            the city with the bridge, are exempt from
            ad valorem taxes depends on whether or not
            they are being used for a public purpose in
            connection with the operation of the bridge,
            and is a question of fact.
                                  Yours very truly,
                                  WILL WILSON
                                  Attorney General of Texas

                                       6
                                     f?J&
REF:cm                            BY
                                    Riley Eugene
APPROVED:                           Assistant
-Oti$NION
        COMMITTEE:
W. V. Geppert, Chairman
Henry Braswell
Grady Chandler
Elmer McVey
Malcolm Quick
REVIEWED FOR THE ATTORNEY GENERAL
BY:   Houghton Brownlee, Jr.